Citation Nr: 1429649	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a rating in excess of 10 percent for the service-connected right foot cold injury residuals.

4.  Entitlement to a rating in excess of 10 percent for the service-connected left foot cold injury residuals.

5.  Entitlement to an initial compensable rating for the service-connected tinea pedis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1994.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the RO.

In December 2010 the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

In December 2010, prior to certification of the appeal to the Board, the Veteran indicated that he wished to withdraw from his appeal the claims for an increased rating in excess of 10 percent for the service-connected right thumb fracture.  Hence, the only claims remaining on appeal are those set forth on the title page.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an October 2013 Appellant's Brief and VA treatment records pertinent to the issues on appeal.

The reopened claim of service connection for a right knee disorder and the claims for ratings in excess of 10 percent for the service-connected right and left foot cold injury residuals are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for a right knee injury in a July 1995 rating decision; he did not appeal that decision or submit new and material evidence within one year of the rating decision.

2.  The evidence submitted since the July 1995 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of service connection.

3.  The service-connected tinea pedis is shown to involve less than 1 percent of his exposed skin and total body surface area; nor is it shown to require systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).

2.  The criteria for the assignment of a compensable rating for the service-connected tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118 including Diagnostic Codes 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The April 2009 letter did not specifically list the issue of an increased rating for the service-connected tinea pedis, as this was not separately claimed by the Veteran and was assigned a separate rating by the RO in October 2009 as it was found to be an associated complication of right and left foot cold injury residuals.  

However, the Board finds that the requisite relevant notice for the Veteran's claims relating to the bilateral feet were adequately presented in the April 2009 and the rating criteria pertaining to tinea pedis were provided in the April 2010 statement of the case.  The issues were last adjudicated in February 2011, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, private treatment records, and VA treatment records.

As discussed, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate and has done so.  Any defect in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


New and Material Evidence

The RO denied service connection for a right knee injury in July 1995.  Although notified of the denial, the Veteran did not initiate an appeal of the July 1995 rating decision or submit new and material evidence within one year thereof.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's July 1995 denial of the claim is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

The July 1995 rating decision denied the Veteran's claim on the basis that the Veteran did not have a current diagnosis of a chronic right knee disability.  The evidence of record at the time of the July 1995 rating decision consisted primarily of service treatment records and the report of a March 1995 VA examination.  

The Veteran's service treatment records showed that, in September 1993, he reported having knee pain for the previous 10 days and was treated for fluid in his right knee.  The March 1995 VA examination report discussed the Veteran's in-service knee injury and his reports of intermittent knee pain since service.  The examiner found no abnormality of the knee on physical examination and diagnosed the Veteran with "chondromalacia patella, by history, with insufficient evidence at this time to warrant a diagnosis of this condition."

The Veteran petitioned to reopen the claim of service connection in February 2009, and the claim was denied in an October 2009 rating decision.

Since the July 1995 rating decision, the new evidence added to the record includes VA treatment records and the report of an August 2009 VA joints examination.  

The August 2009 examiner diagnosed the Veteran with right knee chondromalacia patella and stated that he was unable to render an opinion on whether this disorder was related to any event in service without resort to speculation.  

The Veteran's VA treatment records also confirm that he has current diagnoses pertaining to the right knee, including patellofemoral compartment chondromalacia.  

The Veteran has also submitted private treatment records that show that he underwent right knee surgery in March and July 2012 for patellofemoral chondromalacia and a cartilage defect.  

The Veteran submitted a December 2010 letter from his private physician stating that the Veteran reported suffering a right knee injury in service and "currently continue[d] to be affected by the injuries."

Based on the evidence, the Board finds that new and material evidence has been submitted showing a current disability eligible for VA service connection, one of the unestablished facts necessary to substantiate the claim, as well as medical evidence from a physician which indicates that the Veteran's current disability may be related to service.  

The new evidence of record added since July 1995 therefore raises a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.


Tinea Pedis

The Veteran also asserts that his service-connected tinea pedis warrants a compensable rating.  The Veteran was granted service connection for tinea pedis in October 2009, effective on February 25, 2009.  The Veteran stated at his December 2010 hearing that his tinea pedis causes itching in different places on his feet and that he uses over the counter spray medication to treat it.

In May 2009 the Veteran underwent a VA examination for cold injury residuals of the lower extremities.  The examiner noted that the Veteran had tinea pedis between the great toes and second digits.

The Veteran underwent an additional VA examination in January 2011.  The Veteran reported that the disorder caused itching even though he was using topical medication.  

On examination, the examiner found fungus infection on the plantar aspects of both feet, described as flaky, dry skin consistent with tinea pedis.  There was also slight involvement with the great toenails.  The examiner diagnosed the Veteran with tinea pedis and tinea unguium.  He stated that less than 1 percent of the Veteran's total body surface area was affected and 0 percent of his exposed surface area was affected.

The VA and private treatment records are silent for any complaints or treatment related to tinea pedis.

In light of the above described evidence, the Board finds that a compensable initial rating for the service-connected tinea pedis must be denied.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Tinea pedis is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) should be rated as disfigurement of the head, face or neck, scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

Under Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas, and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  

Dermatitis or eczema covering at least 5 percent (but less than 20 percent) of the entire body, affecting at least 5 percent (but less than 20 percent) of exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

To meet the criteria for a 10 percent rating, the Veteran is not required to meet each of the stated criteria in order to warrant an increased rating.  Rather, he need only meet one criterion because they are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

In the instant case, the Veteran's January 2011 VA examination showed that a compensable evaluation for tinea pedis is not assignable. 

 The VA examiner performed an in-person examination of the Veteran and found dry, flaky skin that affected only the plantar aspects of the feet and the great toe nails.  He stated that this affected area constituted less than 1 percent of the Veteran's total body surface and 0 percent of his exposed surface area.  He noted that the Veteran uses a topical medication to treat tinea pedis, and the Veteran also stated at his hearing that he used an over the counter topical spray medication.  

The findings of the January 2011 VA examination are also consistent with the findings of the May 2009 VA examination.  Although the May 2009 VA examiner did not quantify the percentage of the Veteran's body surface that was affected by tinea pedis, he found tinea pedis only between the bilateral great toes and second digits, a surface area that would be significantly smaller than that found in the January 2011 examination.

There has been no indication at any time that the Veteran has had tinea pedis that affects 5 percent or more of his body surface at any time, nor has there been any showing of tinea pedis that affects any of the Veteran's exposed body surfaces.  He testified in December 2010 that tinea pedis affects his feet and that its primary symptom was itching.  The Veteran has treated this disorder with over the counter topical medication.  There is no indication that the Veteran has ever treated his tinea pedis with any systemic therapy such as corticosteroids or other immunosuppressive drugs.  

In the absence of evidence showing that the tinea pedis covers at least 5 percent of the entire body or exposed areas of the body or that it has required intermittent systemic therapy, a compensable rating cannot be assigned.

The Board also considered the application of 38 C.F.R. § 3.321(b)(1) (2013), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Here, the rating criteria quite accurately describe the Veteran's disability and his symptomatology.  The overall disability picture reflects an itchy disorder of the skin which is treated with topical medication; these symptoms are precisely what is considered by the rating criteria, and the evidence does not show any impairment beyond that contemplated by the ratings already assigned.  

The Veteran has not indicated having any functional impairment caused by his tinea pedis or any impact it has had on performing functions or the tasks of daily living.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, there is no basis for assignment of a compensable rating for the service-connected tinea pedis at any time during the period of the appeal.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence having been submitted to reopen the claim of service connection for a right knee disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

An increased, initial compensable rating for the service-connected tinea pedis is denied.


REMAND

The Veteran was last afforded a VA examination to evaluate the severity of the service-connected cold injury residuals of the lower extremities in May 2009.  

At the December 2010 RO hearing, the Veteran and his representative indicated that this disorder had become more severe since the May 2009 examination and requested that a new examination be scheduled.  The Veteran was afforded a new VA examination January 2011.  

This examination, however, did not address all of the criteria relevant to evaluation for cold injury residuals, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013), including nail abnormalities, hyperhidrosis, or X-ray abnormalities.  These issues must therefore be remanded in order to afford the Veteran a new, more thorough VA examination.

The Veteran was also afforded a VA examination of the right knee in August 2009.  This examiner was unable to provide an opinion on the etiology of his right knee chondromalacia patella without resorting to speculation.  

Since the time of the August 2009 examination, the Veteran has submitted a December 2010 letter from his VA physician indicating that his current knee disorder was a continuation of the problem experienced in service.  

Moreover, in August 2009. The VA examiner did not review the Veteran's March 1995 VA examination when he complained of having intermittent right knee pain and stiffness.  This issue must therefore also be remanded for a new VA examination.

The record indicates that the Veteran has received treatment for his lower extremities at the VA North Texas Health Care System in Dallas, Texas.  Copies of all outstanding VA treatment records since April 2013 must be acquired and associated with the claims file before further readjudication.

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take appropriate steps in order to obtain copies of all treatment records referable to the service-connected cold injury residuals from the VA North Texas Health Care System and its affiliated facilities dated since April 2013.  Document for the claims file all actions taken and responses received.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right and left foot cold injury residuals.  The paper and electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  

Any and all studies, tests, including X-ray imaging, and evaluations deemed necessary by the examiner should be performed. 

For both the right and left foot, the examiner must specifically address whether the Veteran experiences any of the following: 

a) arthralgia or other pain, 

b) numbness, 

c) cold sensitivity, 

d) tissue loss, 

e) nail abnormalities, 

f) color changes, 

g) locally impaired sensation, 

h) hyperhidrosis, and

i) X-ray abnormalities, to include osteoporosis, subarticular punched out lesions, or osteoarthritis.

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.  The examiner must also discuss how the Veteran's residuals of cold injury impact his occupational function and tasks of daily life.

3.  The AOJ also should have the Veteran schedule for a VA examination to determine the nature and likely etiology of the claimed right knee disorder.  The paper and electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  Any and all studies, tests, including X-ray imaging, and evaluations deemed necessary by the examiner should be performed. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current right knee disability had its onset during service or otherwise is due to an injury or other event of his service.

The examiner is asked to specifically address the Veteran's September 1993 right knee treatment in service and his reports of pain and stiffness at his March 1995 VA examination.  The examiner must also discuss the March 1995 VA examiner's written note of "minimal degenerative changes on X-ray" and the findings of the March 1995 X-ray study and state whether there is any evidence that the Veteran had arthritis within one year from his separation from service in October 1994.

The examiner is advised that the Veteran is competent to report in-service knee problems, as well as the symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects any of the Veteran's reports, he or she must provide a reason for doing so.  A complete rationale should accompany any opinion provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

5.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


